Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
2.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiners amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “detect a sequence of instructions fetched by the processor core in a fetch stage of the pipeline, wherein the sequence of instructions includes a first instruction, with a result that depends on an immediate field of the first instruction and a program counter value, followed by a second instruction that is an indirect jump instruction; responsive to the detection of the sequence of instructions, prevent the indirect jump target predictor circuit from generating a target address prediction for the second instruction; and responsive to the detection of the sequence of instructions, determine, based on the immediate field of the first instruction and the program counter value, a target address for the second instruction before the first instruction is issued to an execution stage of the pipeline.”
	The closest prior art of record, Abdallah (PGPUB No. 2014/0281438 cited on PTO-892 filed on 3/16/2021) teaches preventing an indirect branch target predictor from predicting a target address for a delayed indirect branch, based on detecting a sequence of instructions including a first instruction and the delayed indirect branch determining based on the immediate field and the program counter a target address for the indirect branch before the first instruction is issued to an execution stage of a pipeline.
	While, Vincent (PGPUB No. 2014/0281438 cited on PTO-892 filed on 3/16/2021) and NPL reference “The RISC-V Instruction Set Manual, Volume I: Base User-Level ISA” (cited on PTO-892 filed on 8/27/2021) teach using a LUI (load upper immediate) instruction or AUIPC (add upper immediate) instruction in order to calculate a target address for a JALR instruction (indirect jump), after the instructions are executed.   In particular, Vincent teaches that if a return address stack is not empty the target address of the JALR instruction (indirect jump) is predicted using the return address stack predictor, if it is empty the target address is calculated using a source register of the JALR instruction and a result of either an LUI or AUIPC instruction.  However, neither reference teaches using an immediate field of an LUI or AUIPC instruction and a program counter value to determine the target address of a JALR instruction, before the LUI or AUIPC instructions have been issued to an execution stage. 
	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed 
As all previously presented and potential rejections under 35 U.S.C 103 and 112 have been overcome by the changes in the amendment filed on 6/14/21 and the examiner’s amendment entered on 8/27/2021, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Examiner, Art Unit 2183